Case: 15-20499       Document: 00513722432         Page: 1     Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 15-20499
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
APACHE CORPORATION,                                                        October 18, 2016
                                                                            Lyle W. Cayce
              Plaintiff – Appellee Cross-Appellant                               Clerk
v.

GREAT AMERICAN INSURANCE COMPANY,

              Defendant – Appellant Cross-Appellee



                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-237


Before JOLLY, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM ∗
       Texas law controls this diversity action, which arises out of Apache
Corporation’s being defrauded by criminals, in part by their use of an email; as
a result of the fraud, and a flawed follow-up investigation by Apache, it made
authorized payments of legitimate invoices from its vendor to the criminals’
bank account, instead of to its vendor’s. Great American Insurance Company
(GAIC), Apache’s insurer, denied its claim for coverage of its loss under GAIC’s
“Computer Fraud” provision of Apache’s crime-protection insurance policy. At


       ∗
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-20499     Document: 00513722432     Page: 2   Date Filed: 10/18/2016



                                  No. 15-20499
issue is whether the district court correctly awarded summary judgment to
Apache, on the basis that its loss was covered under that provision; and, if so,
whether the court properly denied statutory penalties, subject to Texas
Insurance Code § 542.060. VACATED and RENDERED.
                                        I.
      GAIC is headquartered in Ohio; Apache is an oil-production company,
with its principal place of business in Houston, Texas, but operating
internationally. In March 2013, during the coverage period for Apache’s policy
with GAIC, an Apache employee in Scotland received a telephone call from a
person identifying herself as a representative of Petrofac, a vendor for Apache.
The caller instructed Apache to change the bank-account information for its
payments to Petrofac. The Apache employee replied that the change-request
could not be processed without a formal request on Petrofac letterhead.
      A week later, Apache’s accounts-payable department received an email
from a “petrofacltd.com” address.     But, Petrofac’s authentic email domain
name is “petrofac.com”; the criminals created “petrofacltd.com” to send the
fraudulent email. The email advised: Petrofac’s “accounts details have now
been changed”; and “[t]he new account takes . . . immediate effect and all future
payments must now be made into this account”. As noted in the email, an
attachment to it was a signed letter on Petrofac letterhead, providing both old-
bank-account    information    and    the    new-bank-account    number,     with
instructions to “use the new account with immediate effect”. In addition, the
email stated: the “attached letter . . . has also been posted to you”.
      In response, an Apache employee called the telephone number provided
on the letterhead to verify the request and concluded the call confirmed the
authenticity of the change-request; next, a different Apache employee


                                        2
    Case: 15-20499    Document: 00513722432     Page: 3   Date Filed: 10/18/2016



                                 No. 15-20499
approved and implemented the change. A week later, Apache was transferring
funds for payment of Petrofac’s invoices to the new bank account.
      Within one month, however, Apache received notification Petrofac had
not received the £4.3 million (approximately $7 million) Apache had
transferred to the new (fraudulent) account. After an investigation determined
the criminals were likely based in Latvia, Apache recouped a substantial
portion of the funds. It contends, however, it suffered a loss, before the $1
million policy deductible, of approximately £1.5 million (approximately $2.4
million).
      Apache submitted a claim to GAIC, asserting coverage under the
“Computer Fraud” provision, which states:
            We will pay for loss of, and loss from damage to,
            money, securities and other property resulting directly
            from the use of any computer to fraudulently cause a
            transfer of that property from inside the premises or
            banking premises:

            a. to a person (other than a messenger) outside those
            premises; or

            b. to a place outside those premises.

In its denial letter, GAIC advised Apache’s “loss did not result directly from
the use of a computer nor did the use of a computer cause the transfer of funds”.
      Apache initiated this action in Texas state court in January 2014 against
GAIC for denying its claim under the computer-fraud provision. After GAIC
removed the action to district court, both parties moved for summary
judgment.
      The court denied GAIC’s motion and granted Apache’s, ruling, inter alia,
“the intervening steps of the [post-email] confirmation phone call and

                                       3
    Case: 15-20499    Document: 00513722432      Page: 4    Date Filed: 10/18/2016



                                  No. 15-20499
supervisory approval do not rise to the level of negating the email as being a
‘substantial factor’”. Apache Corp. v. Great Am. Ins. Co., Civil Action No. 4:14-
CV-237, 2015 WL 7709584, at *3 (S.D. Tex. 7 Aug. 2015). Moreover, the court
reasoned that, if the policy only covered losses due to computer hacking, such
an interpretation would render the policy “pointless”. Id.
      Apache moved for entry of final judgment, and sought, inter alia,
statutory penalties under Texas Insurance Code § 542.060. But, in entering
judgment, the court denied the penalties.
                                       II.
      GAIC     challenges   the    summary       judgment    awarded      Apache;
on the other hand, Apache challenges the denial of statutory penalties.
Because we vacate the judgment and render it for GAIC, we do not reach the
penalties issue.
      A summary judgment is reviewed de novo. E.g., Southern Ins. Co. v.
Affiliated FM Ins. Co., 830 F.3d 337, 343 (5th Cir. 2016). Summary judgment
is proper if the movant shows no genuine dispute as to any material fact and
entitlement to judgment as a matter of law. Fed. R. Civ. P. 56(a). “The court
must view the facts developed below in the light most favorable to the non-
moving party.” La. Generating, L.L.C. v. Ill. Union Ins. Co., No. 15-30914, ---
F.3d ----, 2016 WL 4150902, at *2 (5th Cir. 4 Aug. 2016). A genuine dispute of
material fact exists “if the evidence is such that a reasonable jury could return
a verdict for the nonmoving party”. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). Interpretation of an insurance policy presents a question of
law; therefore it is also reviewed de novo. E.g., Naquin v. Elevating Boats,
L.L.C., 817 F.3d 235, 238 (5th Cir. 2016).
      The summary-judgment record is very limited—there were no
depositions or discovery responses. For its motion, GAIC attached: Apache’s
                                       4
    Case: 15-20499      Document: 00513722432     Page: 5    Date Filed: 10/18/2016



                                   No. 15-20499
proof of loss and supporting documents, such as the email at issue and the
letterhead attachment to it; the crime-protection policy; and Apache’s
declination letter. Apache relied on GAIC’s exhibits, in addition to two very
brief, self-serving declarations executed by two Apache employees.
         As noted, Texas law controls this diversity action. GAIC claims, inter
alia, the loss was not a covered occurrence because: the email did not “cause a
transfer”; and coverage under this provision is “unambiguously limited” to losses
from “hacking and other incidents of unauthorized computer use”. GAIC notes
that, under Texas law, insurance provisions are interpreted according to the same
rules applicable to contracts generally; but, it also asserts the “Supreme Court of
Texas has ‘repeatedly stressed the importance of uniformity when identical
insurance provisions will necessarily be interpreted in various jurisdictions’”,
citing McGinnes Indus. Maint. Corp. v. Phoenix Ins. Co., 477 S.W.3d 786, 794 (Tex.
2015).     According to GAIC, the weight of authorities interpreting similar
computer-fraud language, considered with Texas’ policy goal of cross-
jurisdictional uniformity, persuades against coverage for Apache’s claim.
         Apache counters that the plain meaning of the computer-fraud language
covers its loss, and maintains any ambiguity in the terms should be resolved in
favor of the insured’s reasonable interpretation, even if the insurer’s
interpretation is more reasonable, relying on RSUI Indem. Co. v. Lynd Co., 466
S.W.3d 113, 118 (Tex. 2015). Because the language of the provision says nothing
about “hacking”, Apache asserts it only needs to show that “any computer was
used to fraudulently cause the transfer of funds”.
         As noted, under Texas law, courts interpret insurance policies using the
same rules of construction applicable to contracts generally. Tesoro Ref. &
Mktg. Co., L.L.C. v. Nat’l Union Fire Ins. Co. of Pitt., Pa., No. 15-50405, --- F.3d
----, 2016 WL 4166173, at *2 (5th Cir. 29 July 2016); Am. Mfrs. Mut. Ins. Co. v.

                                         5
    Case: 15-20499     Document: 00513722432    Page: 6   Date Filed: 10/18/2016



                                 No. 15-20499
Schaefer, 124 S.W.3d 154, 157 (Tex. 2003). The policy must be construed such
that no provision is rendered meaningless. Tesoro, 2016 WL 4166173, at *2
(citing Schaefer, 124 S.W.3d at 157).
      Mere disagreement about the meaning of a contract does not render it
ambiguous.    Id.    “A contract is ambiguous only when the application of
pertinent rules of interpretation to the face of the instrument leaves it
genuinely uncertain which one of two or more meanings is the proper
meaning.” Id. (quoting RSUI Indem., 466 S.W.3d at 119). The ambiguity, vel
non, of an insurance provision is a question of law; if ambiguity is found, the
court must adopt the interpretation favoring the insured. Id. (citing RSUI
Indem., 466 S.W.3d at 118; Schaefer, 124 S.W.3d at 157).
      As also noted, the Texas Supreme Court has stressed its policy
preference for “uniformity when identical insurance provisions will necessarily
be interpreted in various jurisdictions”.      McGinnes, 477 S.W.3d at 794
(responding to fifth circuit certified question). And, even when uniformity is
made impossible by jurisdictional splits, Texas courts “strive for uniformity as
much as possible”. Id. (internal quotation marks omitted) (quoting Trinity
Universal Ins. Co. v. Cowan, 945 S.W.2d 819, 824 (Tex. 1997)).
      For our Erie-guess, the parties agree that only the computer-fraud
provision is at issue. In contending Apache’s loss is not covered under it
because the loss did not, as required by the provision, “result[] directly from
the use of any computer to fraudulently cause a transfer”, GAIC maintains the
transfer of funds to the fraudulent bank account resulted from other events:
before the email, the telephone call directing Apache to change the account
information; and, after the email, the telephone call by Apache to the criminals
to confirm the change-request, followed by the Apache supervisor’s review and
approval of the emailed request, Petrofac’s submission of invoices, the review
                                        6
    Case: 15-20499     Document: 00513722432       Page: 7   Date Filed: 10/18/2016



                                   No. 15-20499
and approval of them by Apache employees, and Apache’s authorized and
intentional transfer of funds, even though to the fraudulent bank account. (As
discussed, the email stated that the attached letter on Petrofac letterhead “has
also been posted [mailed] to” Apache. There is no evidence in the summary-
judgment record, however, that Apache received a hardcopy of the letter. Nor
is there any evidence Apache relied on one, as opposed to the electronic version
attached to the fraudulent email, in telephoning to confirm the information
provided. In any event, although this mailed-letter point was presented by
GAIC at oral argument here, it is waived because it was not raised in district
court or in GAIC’s opening brief on appeal, with the alleged mailing of the
letter only noted belatedly in its reply brief.)
      In response to GAIC’s position, Apache claims the loss is covered, based
on the “commonly understood meaning” of the computer-fraud-provision’s
terms. It asserts GAIC attempts to add terms it wishes had been included in
the provision.
      The parties do not cite any Texas authority interpreting “the use of any
computer to fraudulently cause a transfer” in the context of the computer-fraud
provision, nor have we found any.            Instead, GAIC relies primarily on
unpublished opinions as persuasive authority; none are by Texas courts and
almost all are outside our circuit.      Apache attempts to distinguish them.
Bearing in mind the limited weight accorded such non-binding authority, as
well as Texas’ policy preference for cross-jurisdictional uniformity, a detailed—
albeit numbing—analysis of the cited authorities is required. See McGinnes,
477 S.W.3d at 794.
      GAIC cites the ninth circuit’s decision in Pestmaster Servs., Inc. v.
Travelers Cas. & Sur. Co. of Am., affirming coverage-denial under a similarly
worded computer-fraud provision. (Pestmaster II), No. 14-56294, --- Fed. App’x
                                         7
      Case: 15-20499   Document: 00513722432      Page: 8     Date Filed: 10/18/2016



                                  No. 15-20499
----, 2016 WL 4056068, at *1 (9th Cir. 29 July 2016), aff’g Pestmaster Servs.,
Inc. v. Travelers Cas. & Sur. Co. of Am. (Pestmaster I), No. CV 13-5039-JFW,
2014 WL 3844627 (C.D. Cal. 17 July 2014) (unpublished). That policy defined
“computer fraud” as “[t]he use of any computer to fraudulently cause a transfer
of Money, Securities or Other Property”. Pestmaster I, 2014 WL 3844627, at
*4.
       The underlying fraud was committed by a payroll contractor against the
insured. Id. at *1. The contractor had been hired, inter alia, to withhold and
submit payments for the insured’s payroll taxes.            Id.   To that end, the
contractor prepared invoices for the insured, and was authorized to initiate
transfers of funds from the insured to the contractor’s bank account, in order
to pay invoices approved by the insured. Id. (The district court considered the
contractor’s initiating the transfer of funds as the relevant “use of a computer”.
Id. at *7–8.)     Instead of paying the approved invoices, the contractor
fraudulently used the insured’s funds to pay her own expenses, ultimately
leaving the insured indebted to the Internal Revenue Service for payroll taxes.
Id. at *2, 7–8.
       The insured filed an action after being denied coverage under the crime-
protection policy for the tax debt; but, the district court rejected coverage under
the computer-fraud provision because the “claimed losses did not ‘flow
immediately’ and ‘directly’ from [the contractor’s] use of a computer”. Id. at *8.
“[T]here was no loss when funds were initially transferred to [the contractor]
because the transfers were authorized by [the insured]”. Id.
       In affirming, the ninth circuit interpreted “the phrase ‘fraudulently
cause a transfer’ to require an unauthorized transfer of funds”. Pestmaster II,
2016 WL 4056068, at *1.        “Because computers are used in almost every
business transaction, reading this provision to cover all transfers that involve
                                        8
      Case: 15-20499   Document: 00513722432      Page: 9    Date Filed: 10/18/2016



                                  No. 15-20499
both a computer and fraud at some point in the transaction would convert this
Crime Policy into a ‘General Fraud’ Policy”, essentially covering losses from all
forms of fraud rather than a specified risk category. Id.
       GAIC also cites Brightpoint, Inc. v. Zurich Am. Ins. Co., in which a
district court ruled similar policy language did not cover a loss claimed by an
insured distributor of prepaid mobile-telephone cards. No. 1:04-CV-2085-SEB-
JPG, 2006 WL 693377, at *7 (S.D. Ind. 10 March 2006) (unpublished). After
the distributor received a facsimile-transmission of purchase orders, post-
dated checks, and bank guarantees from a purported customer, the distributor
delivered the inventory in exchange for the original documents. Id. at *2. The
transaction was a fraud, with the distributor’s never receiving payment. Id. at
*3.
       The court assumed, without deciding, that the facsimile-transmission
constituted “use of a computer”. In concluding the loss was not covered, it
stated:
             We do not view the faxed [documents] to have
             “fraudulently cause[d] a transfer” of the phone cards,
             as required under the policy definition of “Computer
             Fraud.” . . . [T]he facsimile simply alerted the [insured]
             to the fact that [the insured’s customer], or perhaps in
             this case some other person mimicking his methods,
             wished to place an order. Only after [the insured]
             received the physical documents would [it] release the
             phone cards and, based on established practices of [the
             insured], the cards would not have been turned over
             simply on the basis of the facsimile.

Id. at *7.
       Additionally, GAIC points to a summary-judgment ruling in its favor by
the Northern District of Texas. See GAIC v. AFS/IBEX Fin. Servs., Inc., No.
3:07-CV-924-O, 2008 WL 2795205, at *2 (N.D. Tex. 21 July 2008)
                                         9
   Case: 15-20499    Document: 00513722432      Page: 10   Date Filed: 10/18/2016



                                 No. 15-20499
(unpublished). There, an employee of the insured insurance-premium-finance
company used a computer to submit more than 100 false loan applications to
induce the insured to issue checks that the employee deposited for personal
use. Id. The insured’s claim with GAIC sought coverage under, inter alia, the
computer-fraud provision of a crime-protection insurance policy; the claim was
denied. Id.
      As in this instance, the computer-fraud provision covered a loss
“resulting directly from the use of any computer to fraudulently cause a
transfer of . . . property”. Id. at *14. The court interpreted this language as
being “designed to cover losses directly stemming from fraud perpetrated by
use of a computer”. Id. (emphasis in original). Notably, the insured did not
present “any evidence or arguments in opposition” to GAIC’s claiming the
provision did not apply, but the court nonetheless determined the loss was not
covered. Id.
      As GAIC notes, similar policy language was at issue in Vonage Holdings
Corp. v. Hartford Fire Ins. Co., but the court denied the insurer’s motion to
dismiss and allowed the insured’s claim to go forward. No. 11-6187, 2012 WL
1067694, at *4 (D. N.J. 29 March 2012) (unpublished). The facts considered in
Vonage, however, differ from those here, because the insured was
unquestionably “hacked”—hackers gained access to the insured’s servers to
fraudulently route international telephone calls. Id. at *1.
      The only decision discussed by the parties which ruled the policy
language covered computer-use limited to email communications was later
vacated by the Superior Court of Connecticut. See Owens, Schine, & Nicola,
P.C. v. Travelers Cas. & Sur. Co. of Am., 50 Conn. L. Rptr. 665, 2010 WL
4226958, at *8 (Conn. Super. Ct. 20 Sept. 2010) (unpublished), vacated, 2012
WL 12246940 (Conn. Super. Ct. 18 Apr. 2012) (unpublished). The policy at
                                      10
    Case: 15-20499    Document: 00513722432       Page: 11   Date Filed: 10/18/2016



                                  No. 15-20499
issue defined “computer fraud” as “[t]he use of any computer to fraudulently
cause a transfer”. Id. at *4.
      The insured, a law firm, was defrauded by criminals who sent emails to
the firm, representing themselves as Chinese businessmen in need of legal
services. Id. at *1. All communications between the firm and the criminals
were carried out by email.      Id. at *7.   A retainer agreement was signed,
scanned, and emailed to the firm by the criminals. Id. at *1. They claimed
they needed the firm’s services to collect a debt owed by an American company.
Id. After a fraudulent check was received by the firm from the supposed
debtor, the firm deposited the check in its trust account. Id. The firm then
successfully wired funds from that account to one in South Korea; but, after
the firm’s bank discovered the fraud, it refused to honor the fraudulent check
provided by the criminals to the firm, resulting in its financial loss. Id. at *2.
      In denying the insurer’s summary-judgment motion, the court ruled
“[t]he emails were the proximate cause and ‘efficient cause’ of [the insured’s]
loss because the [emails] set the chain of events in motion that led to the entire
loss”. Id. at *8. As discussed, the decision, however, was vacated by the very
court that rendered it.
      Again, this vacated trial-court ruling is the only presented decision
interpreting the computer-fraud policy language to cover a loss when the
computer use at issue was limited to email correspondence. Therefore, with
the exception of the district court’s ruling at issue, there is cross-jurisdictional
uniformity in declining to extend coverage when the fraudulent transfer was
the result of other events and not directly by the computer use.
      Here, the “computer use” was an email with instructions to change a
vendor’s payment information and make “all future payments” to it; the email,
with the letter on Petrofac letterhead as an attachment, followed the initial
                                        11
   Case: 15-20499    Document: 00513722432     Page: 12   Date Filed: 10/18/2016



                                No. 15-20499
telephone call from the criminals and was sent in response to Apache’s
directive to send the request on the vendor’s letterhead. Once the email was
received, an Apache employee called the telephone number provided on the
fraudulent letterhead in the attachment to the email, instead of, for example,
calling an independently-provided telephone contact for the vendor, such as
the pre-existing contact information Apache would have used in past
communications. Doubtless, had the confirmation call been properly directed,
or had Apache performed a more thorough investigation, it would never have
changed the vendor-payment account information. Moreover, Apache changed
the account information, and the transfers of money to the fraudulent account
were initiated by Apache to pay legitimate invoices.
      The email was part of the scheme; but, the email was merely incidental
to the occurrence of the authorized transfer of money.       To interpret the
computer-fraud provision as reaching any fraudulent scheme in which an
email communication was part of the process would, as stated in Pestmaster II,
convert the computer-fraud provision to one for general fraud. See 2016 WL
4056068, at *1. We take judicial notice that, when the policy was issued in
2012, electronic communications were, as they are now, ubiquitous, and even
the line between “computer” and “telephone” was already blurred. In short,
few—if any—fraudulent schemes would not involve some form of computer-
facilitated communication.
      This is reflected in the evidence at hand. Arguably, Apache invited the
computer-use at issue, through which it now seeks shelter under its policy,
even though the computer-use was but one step in Apache’s multi-step, but
flawed, process that ended in its making required and authorized, very large
invoice-payments, but to a fraudulent bank account.


                                      12
   Case: 15-20499     Document: 00513722432      Page: 13   Date Filed: 10/18/2016



                                  No. 15-20499
      The email was sent only after Apache’s advising, in reply to the
criminals’ change-request telephone call, that the request had to be made on
Petrofac letterhead. The criminals complied: by attaching to the email (sent
using a slightly different domain name) a letter on altered letterhead; and, as
stated in the email, by allegedly mailing that letter to Apache. Accordingly,
the computer-use was in response to Apache’s refusing, during the telephone
call, to, for example, transcribe the change-request, which it could have then
investigated with its records.
      No doubt, the better, safer procedure was to require the change-request
to be made on letterhead, especially for future payment of Petrofac’s very large
invoices. But the request must still be investigated properly to verify it is
legitimate. In any event, based on the evidence in the summary-judgment
record, Apache followed-up on the request in the email and its attachment. In
other words, the authorized transfer was made to the fraudulent account only
because, after receiving the email, Apache failed to investigate accurately the
new, but fraudulent, information provided to it.
      Moreover, viewing the multi-step process in its simplest form, the
transfers were made not because of fraudulent information, but because
Apache elected to pay legitimate invoices. Regrettably, it sent the payments
to the wrong bank account. Restated, the invoices, not the email, were the
reason for the funds transfers.
      In sum, and applying Texas law in making this Erie guess, both the plain
meaning of the policy language, as well as the uniform interpretations across
jurisdictions, dictate Apache’s loss was not a covered occurrence under the
computer-fraud provision. See McGinnes, 477 S.W.3d at 794.




                                      13
   Case: 15-20499   Document: 00513722432    Page: 14   Date Filed: 10/18/2016



                              No. 15-20499
                                   III.
     For the foregoing reasons, the judgment is VACATED and judgment is
RENDERED for Great American Insurance Company.




                                   14